Citation Nr: 1621967	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen service connection for a right ankle injury.

3.  Whether new and material evidence has been received to reopen a claim for compensation for an eye disorder pursuant to 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1979 to September 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in Jackson, Mississippi, which, in pertinent part, denied service connection for a back disability.  This case was first before the Board in March 2010, where, in pertinent part, the back disability issue on appeal was remanded for additional development.  In a subsequent January 2011 decision, the Board denied service connection for a back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a December 2011 Order effectuating a Joint Motion for Remand (JMR), the Court vacated and remanded the issue of service connection for a back disability for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in relying on an inadequate VA examination and failing to obtain outstanding treatment (medical) records.  In March 2012, the Board remanded the issue of service connection for a back disability to obtain the outstanding records and to schedule a new VA spinal examination.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board now remands the issue of service connection for a back disability, the Board need not address Forcier or Stegall at this time.

This matter also comes before the Board on appeal from a January 2015 rating decision of the RO in Jackson, Mississippi, which, in pertinent part, found new and material evidence had not been received to reopen the right ankle and eye disorder issues on appeal.  The Veteran has entered a notice of disagreement with this decision.  A statement of the case has not been issued.


The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Board Videoconference Hearing

The Veteran has not previously had a hearing before the Board on the issue of service connection for a back disability.  As discussed above, after the issue of service connection for a back disability was remanded by the Court in December 2011, in March 2012 the Board remanded the issue for further.  While the issue of service connection for a back disability was on remand before the RO, in a May 2014 letter, the Veteran's representative asked that the Veteran be scheduled for a Board videoconference hearing.  To date, no such hearing has been scheduled, and the hearing request was noted as "pending" in the November 2015 VA Form 8, Certification of Appeal.  Because the RO schedules videoconference hearings, a remand of the back disability issue to the RO is warranted to schedule the Veteran for a Board videoconference hearing.  

Issuance of Statement of the Case

The Court has directed that, where a veteran has submitted a timely Notice of Disagreement with an adverse decision and the RO has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue(s) to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

As noted in the Introduction, the Veteran has attempted to reopen the issues of service connection for a right ankle injury and compensation for an eye disorder pursuant to 38 U.S.C.A. § 1151.  In a January 2015 rating decision, the RO denied reopening of these issues.  Subsequently, in December 2015, the Veteran submitted a timely notice of disagreement to the denial of these issues.  To date, the RO has not issued a statement of the case with respect to the issues of whether new and material evidence has been received to reopen service connection for a right ankle injury and whether new and material evidence has been received to reopen compensation for an eye disorder pursuant to 38 U.S.C.A. § 1151; therefore, these issues must be remanded for the issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C., as to the issue of service connection for a back disability.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.	

2.  Issue a statement of the case addressing the issues of whether new and material evidence has been received to reopen service connection for a right ankle injury and whether new and material evidence has been received to reopen compensation for an eye disorder pursuant to 38 U.S.C.A. § 1151.  The Veteran and representative should be given the appropriate opportunity to respond to the statement of the case.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless the appeal is perfected by a substantive appeal.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




